Case: 11-60220     Document: 00511578105         Page: 1     Date Filed: 08/22/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 22, 2011
                                     No. 11-60220
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANTHONY KIZZEE,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:96-CR-28-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Anthony Kizzee, federal prisoner # 07411-112, appeals the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion for reduction of sentence based on
Amendment 706 to U.S.S.G. § 2D1.1(c)(1). Kizzee was convicted of one count of
conspiracy to possess with intent to distribute cocaine base, six counts of
traveling in interstate commerce with intent to promote unlawful activity, and
one count of possession with intent to distribute cocaine base. He was sentenced
to life imprisonment on the conspiracy and possession counts and 60 months on

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60220   Document: 00511578105      Page: 2   Date Filed: 08/22/2011

                                 No. 11-60220

the interstate travel counts and five years of supervised release on the
conspiracy and possession counts and three years of supervised release on the
interstate travel counts, all to run concurrently.
      Because Kizzee was responsible for more than 4.5 kilograms of cocaine
base, the quantity that triggers the highest base offense level under the
retroactive, amended version of § 2D1.1(c)(1), he was ineligible for a sentence
reduction.   See U.S. SENTENCING GUIDELINES MANUAL Supp. to app. C,
Amendment 706, pp. 226, 231 (Nov. 1, 2007); U.S. SENTENCING GUIDELINES
MANUAL Supp. to app. C, Amendment 713, p. 253 (Mar. 3, 2008); U.S.S.G.
§ 1B1.10(a)(2)(B). Kizzee’s argument that the district court should have reduced
his sentence because the Guidelines are advisory is foreclosed. See Dillon v.
United States, 130 S. Ct. 2683, 2692 (2010); United States v. Doublin, 572 F.3d
235, 237-38 (5th Cir. 2009). The district court did not abuse its discretion in
refusing to reduce Kizzee’s sentence. See United States v. Evans, 587 F.3d 667,
672 (5th Cir. 2009), cert. denied, 130 S. Ct. 3462 (2010). The judgment of the
district court is AFFIRMED. The Government’s motion for summary affirmance
is GRANTED, and Kizzee’s motion for leave to file pro se a supplemental brief
is DENIED. See 5TH CIR. R. 28.6.




                                        2